             Case 2:14-cr-00100-MJP Document 234 Filed 01/19/21 Page 1 of 1




 1                                                            The Honorable Marsha J. Pechman
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 6
                                      AT SEATTLE
 7
      UNITED STATES OF AMERICA,                    NO. 14-CR-100-MJP
 8
                               Plaintiff
 9                                                 ORDER GRANTING
                         v.                        STIPUATED BRIEFING
10
                                                   SCHEDULE
      SETH MORGAN,
11
12                            Defendant.

13
14         This Court, having reviewed the Stipulated Motion of the Parties proposing
15 a briefing schedule for the defendant’s motion for reduction in sentence, hereby states that
16 IT IS ORDERED the motion be granted and that the briefing schedule should be as follows:
17         a.        The government’s response to the motion should be filed on or before
18         January 28, 2021; and
19         b.        Any reply should then be filed on or before February 4, 2021; and
20         c.        The matter noted for February 5, 2021.
21         DATED this 19th day of January, 2021.
22
23
                                                       MARSHA J. PECHMAN
24                                                     United States District Court Judge
25
     Presented by:
26
27 /s/ Helen J. Brunner
   HELEN J. BRUNNER
28 Assistant United States Attorney
     ORDER SETTING BRIEFING SCHEDULE/                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Morgan, CR14-100-MJP - 1
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
